Title: From Thomas Jefferson to Edward Hall, Jr., 20 August 1788
From: Jefferson, Thomas
To: Hall, Edward, Jr.


          
            Paris. Aug. 20. 1788.
          
          Mr. Jefferson’s compliments to Mr. Hall and troubles him with a letter to Mr. Jay, which should not go through the post-office. He begs the favor of Mr. Hall to send it by the best conveiance which shall occur at the sea-ports he is going to, and to be so good as to drop a line to Mr. Jefferson, informing him by what vessel and to what port he sends it. He wishes Mr. Hall a pleasant journey.
        